Title: To Thomas Jefferson from Arthur S. Brockenbrough, 20 September 1823
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


 Sir.
University of Va
Sept 20th 1823
I have the pleasure of announcing to you the arrival of the Corinthian and Ionic Capitels of Marble ordered from Italy all of which are in their proper places without the smallest accident to them except the breaking off of a small part of one of the leaves of one of the Corinthians before it was unpacked but which has been carefully put on—I find them finished agreeable to your instructions except in the following particulars, All the Corinthian Capitels want the lestel and cavetto which constitutes a part of the Astragal on the top of the shaft of the Column which you directed to be subjoined to the Capitel in the same block in consiquence of our columns being of brick, the upper part of the leaves of the Corinthian is not finished off as it should have been the eye when standing on the Gallery being above them, particularly those of the 8th Pavilion where the two small and two half Corinthian Capitels are placed—The carving of the bead under the Ovolo of all the Ionic Capitels is omited which would have added greatly to their beauty, the workmanship of all I think is much inferior to the specimens given us by Michael Raggi in stone at this placemost respectfuly your Obt SevtA. S. Brockenbrough P.U.Va